Citation Nr: 1625053	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, on behalf of the RO in St. Petersburg, Florida, which, inter alia, granted service connection for lumbar spine arthritis, assigning a noncompensable rating, effective November 1, 2010.  Subsequently, a November 2012 statement of the case (SOC) increased the Veteran's low back disability rating to 10 percent, also effective November 1, 2010.

In a November 2012 rating decision, the RO granted service connection for left wrist De Quervain's tendonitis, at a noncompensable rating.  In a December 2012 Appeal to Board of Veterans Appeals, the Veteran indicated that he was appealing both his wrist and low back disability ratings.  However, at that time a SOC had not been issued with regard to the left wrist rating and the December 2012 Form 9 was deemed a notice of disagreement (NOD) with the initial rating assigned for the left wrist disability.  The RO continued the noncompensable rating for the left wrist disability in the April 2014 SOC.  A December 2015 rating decision increased the rating for the left wrist disability to 10 percent, effective November 25, 2014.  The Board notes that there was no substantive appeal filed in response to the April 2014 SOC and no NOD has been filed in response to the December 2015 rating decision.  However, the Board notes that the one year appeal period has not elapsed since the February 2016 notification of the RO's December 2015 decision granting a 10 percent rating effective November 25, 2014, and a NOD could still be filed in which the Veteran challenges the 10 percent rating assigned and/or the effective date assigned for this rating.  See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R 20.302(a) (2015).


FINDINGS OF FACT

The Veteran's lumbar spine degenerative arthritis results in pain and stiffness, but symptoms have not more nearly approximated flexion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbar spine degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40. 4.45, 4.71a, DC 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA have been obtained.  The Veteran was afforded VA medical examinations in August 2010 and November 2014 for his claims.  There is no argument or indication that the examinations are inadequate.  Rather, they detailed the current severity of his low back disability.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence, or that the Veteran's lumbar spine disability has increased in severity since his last examination.

The Board will therefore proceed to the merits of the appeal.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  Id. at Note (1).  

The Veteran underwent a pre-discharge examination in August 2010.  He reported that he has limitation in walking because of back pain, and that he has experienced falls due to the spine condition.  The Veteran reported spasms and decreased motion, but denied stiffness, fatigue, paresthesia, numbness and weakness.  He asserted that he has constipation and pre-mature ejaculation that are due to his low back disability.  The Veteran was diagnosed with degenerative arthritis.  All ranges of motion were normal, to include after repetitive use.  The examiner stated that joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

In April 2011, the Veteran reported at a primary care session that he has low back pain that is worse in the morning and causes stiffness.  Later, in June 2012, the Veteran reported at an occupational medicine session that for many years he has had chronic back pain that he describes as a dull aching to very sharp pain which does not radiate into the buttocks or legs.  The Veteran believed that it is associated with chronic constipation which he has had for over six years.  The physician noted that the veteran lay flat on the examining table but did have some discomfort on lying flat.  He got off but tended to bend his spine to about 90 degrees and had complaints of pain.  The remainder of his joint spaces were within normal limits.

The Veteran had his second VA examination in November 2014.  He was diagnosed with degenerative arthritis of the spine.  The Veteran stated he experiences moderate aching low back pain 5-7 days per week, and that his low back pain and stiffness occur mostly first thing in the morning upon awakening and after prolonged siting.  The Veteran denied any flare ups, or any functional loss.  All ranges of motion were within normal limits, to include after repetitive use.  Reflex and sensory examinations were normal, and there was no radiculopathy.  There were no neurologic abnormalities.  At an August 2015 physical therapy session, he Veteran reported chronic low back pain that has increased in severity over time.  His lumbar forward flexion had active range of motion to the patella level.  Decreased range of motion, strength, activity tolerance, endurance, pain, sleep, and activities of daily life were noted.

For the following reasons, Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent lumbar spine degenerative arthritis, because none of the evidence discussed above merit increased ratings under any potentially applicable diagnostic code.  The Veteran's examinations and treatment records show that the Veteran's ranges of motion, even with consideration of functional loss due to pain and stiffness, do not more nearly approximate the criteria for a higher rating, which requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There was normal range of motion even after repetitive use on both VA examination, and the Veteran specifically denied flare-ups or any functional loss during the November 2014 VA examination.  Moreover, while the November 2014 VA examiner noted guarding or muscle spasm of the thoracolumbar spine, it did not result in abnormal gait or abnormal spinal contour.  There is also no evidence of intervertebral disc syndrome.

In addition, there no evidence of radiculopathy or neurologic abnormalities that would entitle the Veteran to separate ratings for such disabilities.  The Board notes the Veteran's assertion that his low back disability is responsible for constipation and premature ejaculation, and that lay testimony is competent as to some medical matters.  In this case, however, the Veteran's statements as to the etiology of his constipation and premature ejaculation relate to internal medical processes which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's testimony is therefore not competent on this question.  To the extent that the Veteran is competent, the Board finds the opinion of the trained health care professionals who conducted the August 2010 examination (addendum, examination report at p. 11; stating that the Veteran's constipation was due to bad habits) and the November 2014 VA examination (finding no neurologic abnormalities) to be of greater probative weight than the Veteran's general lay assertions.

As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating already assigned for low back strain.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the low back symptoms discussed by the Veteran, such as pain, stiffness, and reduced motion are contemplated by the rating criteria under which the Veteran is being rated.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of these symptoms and their consequences, such as even though they are not specifically listed.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture, and a referral of this case for extra-schedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The issue of entitlement to a total disability rating based on individual unemployability has also not been raised, inasmuch as there is no assertion or evidence that his service connected disabilities renders him unemployable.  Rather, the Veteran reported at a November 2014 VA mental health examination that he had been employed as a marine repair supervisor for the Royal Saudi Navy for the past 20 months.  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  4.3.

ORDER

An initial rating in excess of 10 percent for lumbar spine degenerative arthritis is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


